Citation Nr: 0711994	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-03 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease of the right knee, to include as secondary to 
service-connected left knee disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a mild lumbar 
strain, to include as secondary to service-connected left 
knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1982 to June 
1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2002 and October 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review. 

A hearing was held on September 22, 2006, by means of video 
conferencing equipment with the appellant in Chicago, 
Illinois, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The issues of whether new and material evidence has been 
submitted to reopen the claims for service connection for 
degenerative joint disease of the right knee and for a mild 
lumbar strain will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed January 2004 rating decision denied service 
connection for hearing loss.

3.  The evidence received since January 2004 rating decision, 
by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the claim for service connection for hearing 
loss.

4.  The veteran was noted as having hearing loss on his 
official service entrance medical examination, and thus, he 
had hearing loss that preexisted his entrance into active 
service.

5.  The veteran has not been shown by competent medical 
evidence to currently have hearing loss that is related to 
any aggravation during service of his preexisting hearing 
loss or otherwise etiologically related to his military 
service.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision, which denied 
entitlement to service connection for hearing loss, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the January 2004 
rating decision is new and material, and the claim for 
service connection for hearing loss is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Hearing loss was not aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for hearing loss, the RO had a duty to notify the 
veteran what information or evidence was needed in order 
reopen his claim.  The law specifically provided that nothing 
in amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the veteran's 
claim for service connection for hearing loss, and therefore, 
regardless of whether the requirements have been met in this 
case, no harm or prejudice to the appellant has resulted.  
Therefore, the Board concludes that the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

With respect to the merits of the veteran's claim for service 
connection for hearing loss, the RO did provide the appellant 
with notice in May 2005, prior to the initial decision on the 
claim in October 2005.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the May 2005 letter indicated that in order to 
establish service connection the evidence must show that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  Additionally, 
the July 2006 statement of the case (SOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the May 2005 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2005 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
letter also stated it was the veteran's responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision and SOC of the reasons for the denial of 
his claim and, in so doing, informed him of the evidence that 
was needed to substantiate that claim.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that a letter was sent in March 
2006 informing him that a disability rating was assigned when 
a disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The March 2006 letter also explained how 
disability ratings and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was 
afforded a VA examination in June 2003, and an additional 
medical opinion was obtained he October 2003.  He was also 
afforded the opportunity to testify at a hearing before the 
Board.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Board observes that the veteran's claim for service 
connection for hearing loss was most recently previously 
considered and denied by the RO in a rating decision dated in 
January 2004.  The veteran was notified of that decision and 
of his appellate rights.  In general, rating decisions that 
are not timely appealed are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In March 2005, the veteran essentially requested that his 
claim for service connection for hearing loss be reopened.  
The October 2005 rating decision now on appeal denied 
reopening the veteran's claim for hearing loss on the basis 
that new and material evidence had not been submitted.  
However, the RO reopened the veteran's claim for service 
connection in the July 2006 statement of the case (SOC).  As 
will be explained below, the Board believes that the RO's 
adjudication regarding reopening the veteran's claim for 
service connection for hearing loss is ultimately correct.  
However, regardless of what the RO has done in cases such as 
this, "the Board does not have jurisdiction to consider a 
claim which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 
1991).  Although this claim does not involve a prior final 
denial by the Board but rather by the RO, the United States 
Court of Veterans Appeals (Court) has held that the same 
statutory reopening requirements apply to prior final RO 
decisions.  Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  
Therefore, the Board is required by statute to review whether 
new and material evidence has been submitted to reopen the 
claim.  Thus, the Board has recharacterized the issue on 
appeal as whether the appellant has submitted new and 
material evidence to reopen the previously denied claim for 
service connection for hearing loss.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the January 2004 rating decision denied the 
veteran's claim for service connection for hearing loss.  In 
that decision, the RO observed that the veteran's service 
medical records documented hearing loss at the time of his 
enlistment.  It was also noted that the October 2003 VA 
examiner opined that the veteran's hearing loss could be 
explained by normal progression.  As such, the RO determined 
that there was no evidence that the veteran's preexisting 
condition permanently worsened as a result of service.  
Therefore, service connection for hearing loss was denied.

The evidence associated with the claims file subsequent to 
the January 2004 rating decision includes VA medical records, 
private medical records, copies of the veteran's service 
medical records, and hearing testimony as well as the 
veteran's own assertions.  The Board also notes that the June 
2003 VA examination report was of record at the time of the 
January 2004 rating decision; however, as pointed out by the 
RO in the July 2006 SOC, that report was not considered in 
the January 2004 rating decision.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the January 2004 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for hearing 
loss.  The majority of the evidence is certainly new, in that 
it was not previously of record.  The Board also finds the 
June 2003 VA examination report to be material in that it 
provides an opinion as to the etiology of the veteran's 
current hearing loss.   Therefore, the Board finds that new 
and material evidence has been presented to reopen the 
veteran's previously denied claim for service connection for 
hearing loss.

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As discussed above, VA has already met all 
notice and duty to assist obligations to the appellant under 
the law. Moreover, the veteran has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for hearing 
loss.  At the outset, the Board notes that the presumption of 
soundness does not apply, as the veteran was noted to have 
hearing loss at the time of his induction examination in 
March 1982.  Therefore, the veteran had preexisting hearing 
loss prior to his period of military service.  As such, the 
Board notes that the concerns addressed by the General 
Counsel's opinion regarding whether the presumption of 
soundness can be rebutted are not present in this case and 
that the Board's adjudication of this claim for service 
connection may proceed based on aggravation.

Having determined that the veteran had preexisting asthma, 
the Board must then determine whether there had been any 
worsening of the disability during service, and if so, 
whether this worsening constitutes an increase in disability.  
The Board notes that the veteran's service medical records 
are negative for any complaints or treatment of hearing loss 
during his period of service.  Moreover, on the authorized 
audiological evaluation performed at the time of his 
enlistment examination in March 1982, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
45
55
LEFT
10
10
5
25
45

The pure tone thresholds, in decibels, at the time of his 
separation examination, were as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
45
45
LEFT
10
5
5
45
55

The Board notes that these audiological evaluation findings 
during the veteran's period of service appear to be 
consistent and stable.  Moreover, the veteran did not seek 
treatment for his hearing loss immediately following his 
separation from service or for many years thereafter.

The Board does observe the June 2003 VA examiner's opinion 
that the veteran's hearing loss was more likely than not 
caused by his noise exposure in service, namely an explosion 
in 1983.  However, the Board also notes that the veteran had 
told the examiner that he had normal hearing at time of his 
enlistment, and the examiner stated that her opinion could 
not be proven without a hearing test prior to 1983.  
Moreover, an additional medical opinion was obtained in 
October 2003, and that examiner did observe that the veteran 
had hearing los at the time of his enlistment and stated that 
his current hearing loss could be explained by normal 
progression.  Therefore, the Board finds that the veteran's 
hearing loss was not aggravated by service.  38 C.F.R. § 
3.306(b) (aggravation may not be conceded where the 
disability underwent no increase in severity during service).  
Accordingly, the Board concludes that the preponderance of 
evidence is against the veteran's claim for service 
connection for hearing loss.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for hearing loss is not warranted.  Although the 
veteran contends that he currently has hearing loss that is 
related to his military service, the veteran is not a medical 
professional, and therefore his beliefs and statements about 
medical matters do not constitute competent evidence on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss is 
reopened, and to this extent only, the appeal is granted.

Service connection for hearing loss is denied.


REMAND

Reasons for remand: To allow for the initial consideration of 
additional evidence by the RO.

As discussed above, the law provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006). 

In this case, the Board observes that additional evidence has 
been received, namely VA medical records and private medical 
records, which were not previously considered by the RO.  
These treatment records do pertain to the issues of whether 
new and material evidence has been submitted to reopen the 
claims for service connection for degenerative joint disease 
of the right knee and for a mild lumbar strain.  However, a 
Supplemental Statement of the Case (SSOC) was not issued for 
those particular issues, and the veteran did not submit a 
waiver of the RO's initial consideration of the evidence.  In 
fact, a letter was sent to the veteran in January 2007 
informing him that he may waive his right to have the new 
evidence reviewed by the agency of original jurisdiction 
(AOJ), yet his response in February 2007 indicated that he 
wanted his case remanded for review of the new evidence.  As 
such, the additional evidence must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case, if a grant of the benefit sought is not made.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The case should be reviewed by the RO on 
the basis of additional evidence.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of 
the Case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). No action is required of 
the veteran unless he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


